Citation Nr: 0840342	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-02 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement o service connection for 
patent ductus arteriosus.  

2.  Entitlement to service connection for patent ductus 
arteriosus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty for training from July 1991 
to November 1991.  She had subsequent National Guard service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran testified at a Travel Board 
hearing in April 2007.  


FINDINGS OF FACT

1.  In a February 2001 rating decision, the RO denied service 
connection for patent ductus arteriosus.  A notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's February 2001 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.

3.  The veteran had patent ductus arteriosus prior to 
entering service and it did not worsen during her period of 
active service; there was no superimposed disease or injury 
on this congenital defect which resulted in additional 
permanent disability.



CONCLUSIONS OF LAW

1.  The RO's February 2001 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008).

2.  New and material evidence has been received since the 
RO's February 2001 rating decision; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008), 38 C.F.R. § 3.156 (2008).

3.  Patent ductus arteriosus clearly and unmistakably 
preexisted service and was not aggravated by service, and the 
presumption of soundness at entry is rebutted.  38 U.S.C.A. § 
1111 (West 2002 & Supp. 2008).

4.  Patent ductus arteriosus was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
VCAA letters dated in January and September 2003 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notifications: (1) informed the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informed the claimant about the 
information and evidence that VA will seek to provide; and 
(3) informed the claimant about the information and evidence 
that the claimant is expected to provide.  

In addition, this case involves new and material evidence; 
however, as noted below, the Board is reopening the claim of 
service connection, but denying on the merits.  The VCAA 
letters addressed direct service connection.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  In addition, a VA medical expert 
opinion was obtained in August 2008.  The records satisfy 
38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


New and Material

In February 2001 rating decision, the RO denied service 
connection for patent ductus arteriosus.  The RO determined 
that the veteran's patent ductus arteriosus was a congenital 
anomaly which preexisted service and was not aggravated by 
service.  The evidence of record consisted of the service 
treatment records and post-service medical records dated in 
1992.  A notice of disagreement was not received within the 
subsequent one-year period.  Therefore, the RO's February 
2001 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Since the prior final decision, evidence has been added to 
the claims file.  In pertinent part, the new evidence 
includes a medical opinion of J.L.G., M.D., who opined that 
the veteran required heart surgery for patent ductus 
arteriosus due to an inservice episode of pneumonia.  He 
stated that the pneumonia placed significant stress on a 
minimally compromised heart.  In addition, D.K.G., PA, 
indicated that the veteran's patent ductus arteriosus was an 
undetected congenital heart defect that was not diagnosed 
until the completion of activity duty training.  At the end 
of this training, the veteran was hospitalized with a 
diagnosis of pneumonia.  The heart defect surfaced as a 
result of the pneumonia.  The pneumonia, leading to heart 
surgery, was a direct aggravation of the illness as this 
undetected, preexisting condition did become permanently 
worse during service to a greater degree, resulting in 
surgery to repair the patent ductus arteriosus.  If the heart 
defect had not been aggravated by the pneumonia, it was very 
possible that the defect would still be undiagnosed to this 
day through the natural progress of the condition.  It was 
clearly evident that the veteran made it through 18 years of 
her life as a healthy child.  Patent ductus arteriosus does 
not just present itself without an underlying cause.  He 
stated that the pneumonia was what aggravated and worsened 
the patent ductus arteriosus to the point of surgical repair.  
Although the surgery was elective, the alternative was death.  

The additional evidence is new and material.  It includes 
competent evidence that tends to show that the veteran's 
preexisting heart disorder worsened during service.  

New and material evidence has  been received since the RO's 
February 2001 decision; thus, the claim is  reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


Direct Service Connection

Competency and Credibility

The veteran can attest to factual matters of which she had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, her statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the veteran is competent 
to report what comes to her through her senses, she does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau; 
see also Woehlaert.  The claimant is not competent to provide 
more than simple medical observations.  The current medical 
assessment may not be made by lay observation alone and the 
veteran is not competent to provide a complex medical opinion 
regarding the claimed disability.  See Barr.  Thus, the 
veteran's lay assertions are not competent or sufficient in 
that regard.  


Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, valvular heart disease will be presumed to have 
been incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable VA legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 
(2006).  VA's General Counsel has held, however, that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole shows that the manifestations of the disease in 
service constituted "aggravation" of the disease within the 
meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 
18, 1990); 38 C.F.R. §§ 3.303(c), 3.306 (2006).  
Additionally, according to the VA General Counsel's opinion, 
a congenital defect can be subject to superimposed disease or 
injury, and if that superimposed disease or injury occurs 
during military service, service connection may be warranted 
for the resultant disability.  VAOPGCPREC 82-90.  A "defect" 
is defined as an imperfection or structural abnormality, 
while a "disease" is any interruption of the normal structure 
or function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs.  
Id.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a).  In contrast, a flare-up of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed 
disabilities were "made worse" by her military service.

As noted, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,"  Id. at (b)(1).

The service treatment records reflect that the veteran's 
heart was normal upon entrance examination on November 26 
,1990.  There was no report of any heart abnormality.  

The veteran contracted pneumonia during service on November 
12, 1991.  She was admitted to the hospital and was given 
erythromycin, 400 mg, and Robitussin, 10 cc.  The veteran was 
separated from active service on November 27, 1991.  She 
subsequently went to her private physician and was diagnosed 
with a heart murmur which would require surgery for 
corrective action.  Thereafter, it was discovered that she 
had a hole in her heart.  Patent ductus arteriosus was shown 
on echocardiogram in May 1992.  In July 1992, the veteran 
underwent ligation of patent ductus arteriosus.  

A September 1992 determination of the Department of the Army 
and the Air Force concluded that the veteran's medical 
condition existed prior to training, with no service 
aggravation.  

In February 2001, a VA physician opined that the veteran had 
undergone elective surgery, ligation of patent ductus 
arteriosus (a congenital anomaly), there were no findings 
complicating the congenital anomaly, the pneumonia was not a 
consequence of the congenital anomaly, and the pneumonia did 
not aggravate the congenital anomaly.  

Statements were received from the veteran's sister and mother 
who stated that the veteran was healthy prior to service.  

In a March 2003 statement, Dr. G. stated that the heart 
surgery that the veteran underwent was a direct result of the 
pneumonia that she contracted while on active duty.  The 
strenuous activities that she endured and the cold weather 
that she was subjected to resulted in pneumonia.  The 
pneumonia then placed significant stress on a minimally 
compromised heart.  This caused the patent ductus arteriosus 
to become clinically significant enough to require surgical 
correction.  The sequelae of the heart surgery left the 
veteran with significant permanent disability.  

In July 2003, a VA examiner who had not reviewed the claims 
file, concluded that the veteran currently has congenital 
heart disease, patent ductus arteriosus, status post ligation 
in July 1992.  The examiner stated that pneumonia can 
certainly occur in patients with this condition with 
significant shunting of blood due to increased vascularity of 
the lungs.  In addition, patients with patent ductus 
arteriosus are also predisposed to have congestive heart 
failure.  Pneumonia as a cause of patent ductus arteriosus, 
to the examiner's knowledge, has never been described.  

In an April 2007 statement, D.K.G., PA, indicated that the 
veteran's patent ductus arteriosus was an undetected 
congenital heart defect that was not diagnosed until the 
completion of activity duty training.  At the end of this 
training, the veteran was hospitalized with a diagnosis of 
pneumonia.  The heart defect surfaced as a result of the 
pneumonia.  The pneumonia, leading to heart surgery, was a 
direct aggravation of the illness as this undetected, 
preexisting condition did become permanently worse during 
service to a greater degree, resulting in surgery to repair 
the patent ductus arteriosus.  If the heart defect had not 
been aggravated by the pneumonia, it was very possible that 
the defect would still be undiagnosed to this day through the 
natural progress of the condition.  It was clearly evident 
that the veteran made it through 18 years of her life as a 
healthy child.  Patent ductus arteriosus does not just 
present itself without an underlying cause.  The pneumonia 
was what aggravated and worsened the patent ductus arteriosus 
to the point of surgical repair.  Although the surgery was 
elective, the alternative was death.  

The Board determined that a medical expert opinion was needed 
to determine whether the veteran's patent ductus arteriosus 
was a congenital disease or defect.  If it was the latter, 
the Board requested that an opinion be rendered as to whether 
it was subjected to a superimposed disease or injury in 
service, and if it was the former, whether it was aggravated 
by service and if any increase in the disability was not due 
to the natural progress of the preexisting condition.  
Specifically, the Board requested that the following 
questions be addressed:  

(A) Is the veteran's patent ductus arteriosus a 
congenital disease or a congenital defect?

(B) If it is a congenital disease which had its 
onset prior to the veteran's active service, is it 
at least at likely as not that the condition 
underwent a permanent increase in severity beyond 
its normal progression (i.e., aggravated) during 
active duty for training in November 1991 when the 
veteran contracted pneumonia?

(C) If it is a congenital defect, is it at least as 
likely as not that the veteran experienced 
superimposed disease or injury (including 
pneumonia) during service which resulted in 
additional permanent disability?

In response, the claims file was sent to a VA examiner who is a 
specialist in cardiology.  This examiner reviewed the complete 
record and answered the questions as follows.  With regard to 
Question A, the examiner indicated that patent ductus arteriosus 
is a congenital defect; thus Question B was eliminated.  With 
regard to Question C, the examiner indicated that pneumonia is 
not known to aggravate patent ductus arteriosus.  The examiner 
stated that when patent ductus arteriosus is diagnosed in adults, 
it is recommended that it be closed by an interventional 
procedure as early as possible.  Irrespective of this incidence 
of pneumonia, the veteran was supposed to have surgery as soon as 
it was diagnosed.  Without the surgery, the outcome is poorer 
with increasing age.  

The examiner explained that patent ductus arteriosus is a 
congenital defect, something one is born with.  It is not caused 
by pneumonia.  If left untreated, the mortality rate increased 
with age.  In addition, patients have a high mortality rate if it 
is not closed early, thus, it is recommended that the defect be 
operated on in adults as soon as possible.  Patients with patent 
ductus arteriosus are prone to respiratory infections.  Thus, the 
veteran was prone to such infections.  In this case, the patent 
ductus arteriosus was diagnosed as the veteran recovered from a 
course of pneumonia.  However, pneumonia is not known to worsen 
the severity of patent ductus arteriosus.  In the examiner's 
expert opinion, there was no evidence in this case that pneumonia 
worsened the veteran's cardiac condition and was the reason that 
she had to undergo surgery.  She was supposed to have surgery 
irrespective of the pneumonia episode due to the high mortality 
risk.  

The examiner addressed the periodical/treatise articles which 
were submitted by the veteran.  The examiner indicated that these 
articles supported what the examiner had stated, i.e., that 
patent ductus arteriosus predisposes the veteran and other 
patients to have pneumonia and once diagnosed, they should be 
operated on as soon as possible.  There was no a single case 
report where pneumonia led to or became a cause of surgery in a 
case of a person with patent ductus arteriosus.  Hence, the 
examiner stated that the veteran's view that the surgery was a 
direct result of the pneumonia, in the examiner's expert opinion, 
was wrong.  The pneumonia did not alter the treatment plan or the 
natural course of the disease.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The failure of the physician to provide a basis for his or 
her opinion goes to the weight or credibility of the 
evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).

The Court has noted that the duty to assist under 38 U.S.C. § 
5103A does not require that physicians, rather than nurses or 
other healthcare professional, conduct any necessary medical 
examinations.  The Court stated that it has never required 
that medical examinations under section 5103A only be 
conducted by physicians.  As provided by 38 C.F.R. § 
3.159(a)(1), "competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions."  A nurse practitioner-such as the 
one who examined the veteran in this case-having completed 
medical education and training, fits squarely into the 
requirement of section 3.159(a)(1) as one competent to 
provide diagnoses, statements, or opinions.  Accordingly, the 
Court holds that VA may satisfy its duty to assist by 
providing a medical examination conducted by one able to 
provide "competent medical evidence" under section 
3.159(a)(1).  This is not to say, however, that all medical 
examinations conducted by healthcare providers are 
sufficient.  Rather, the Board must review the examinations, 
and if incomplete or otherwise insufficient, must return the 
reports for corrective action.  See 38 C.F.R. § 4.2.  
Further, the level of training, education, and experience of 
the person conducting the examination is a factor that, if 
the Board affords more or less weight to the report because 
of that reason, must be thoroughly explained in its decision.  
See Cox v. Nicholson, 20 Vet. App. 563 (2007).

In this case, the Board afforded the most probative weight to 
the VA medical expert's opinion as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  

The VA medical expert had access to the entire claims file.  
The VA medical expert very thoroughly reviewed the veteran's 
medical history and also her contentions regarding her 
diagnosed heart abnormality and the inservice pneumonia.  The 
examiner reviewed the submitted medical periodical/treatise 
evidence.  The examiner provided rationale for all points 
made in the opinion.  Further, the VA examiner is an expert 
in cardiology.  Although the other medical opinions are 
considered competent, the opinion by a physician's assistant 
or other medical professional who do not specialize in 
cardiology are less probative as the specialist in cardiology 
has greater training and expertise in that area of medicine.  
Thus, while the Board finds that all of the medical opinions 
are competent, the VA medical expert opinion is simply the 
most probative due to the access to the records, thorough 
review of the history, complete discussion of the facts and 
medical principles, and expertise of the physician.  

Thus, in reviewing the record, at the time of entry, there is 
a presumption that the veteran entered in sound health.  
Here, there is no evidence that at entry, there was any 
defect, infirmity, or disorder with regard to a heart 
disability on objective examination.  The examination was 
negative.  Thus, the veteran is entitled to a presumption of 
soundness.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. 
Principi, 370 F.3d 1089 (2004).

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
indicated that "a bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
The Court held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  

Thereafter, the Federal Circuit explained the Miller decision 
by noting that "[n]othing in the court's opinion suggests 
that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The  
Federal Circuit held that contemporaneous evidence of 
treatment is not required to rebut the presumption of 
soundness.  In Harris the Federal Circuit found that all 
medically accepted evidence can be considered, including a 
recorded medical history.  

In this case, the evidence of record, including the most 
probative medical opinion, show that the veteran had a 
preexisting heart defect when she entered service.  Thus, the 
medical evidence establishes that the veteran's patent ductus 
arteriosus clearly and unmistakably preexisted service.  See 
also Gahman v. West, 12 Vet. App. 406 (1999).  

The Board finds that the probative evidence constitutes clear 
and unmistakable evidence that a heart defect (patent ductus 
arteriosus) existed prior to service entrance.  However, 
VAOPGCPREC 3-03 (July 16, 2003), has established that there 
are two steps to rebut the presumption of soundness at entry.  
First, there must be clear and unmistakable evidence that a 
defect or injury preexisted service.  Second, there must be 
clear and unmistakable evidence that this defect or injury 
was not aggravated during service.  If both prongs are not 
met, the presumption of soundness at entry is not rebutted.

The Board finds that there is clear and unmistakable evidence 
demonstrating that the preexisting heart defect (patent 
ductus arteriosus) was not aggravated by service.  As set 
forth in detail above, the most probative evidence shows that 
the veteran's patent ductus arteriosus, a congenital defect, 
was not aggravated during service.  The inservice pneumonia 
did not cause that defect, alter the natural course of that 
defect, or worsen that defect.  The veteran's surgery, 
necessitated by the patent ductus arteriosus, would have been 
needed irrespective of any incident of pneumonia.  

Where there is evidence of the veteran having been 
asymptomatic on entering service, and later developing 
symptoms of the pre-existing disorder, this does not 
constitute aggravation in the absence of evidence of an 
increase in the underlying disorder.  Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002).  The veteran contends 
otherwise.  However, as noted, the veteran is not competent 
to make a complex medical assessment.  See Woehlaert; see 
also Jandreau, see also Barr.  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen.  

In this case, there is conflicting medical evidence; however, 
as discussed in detail above, the Board has determined that 
the VA medical expert opinion is the most probative evidence 
of record.  This VA medical expert determined that the 
veteran had preexisting patent ductus arteriosus and she did 
not have superimposed disease or injury during service which 
resulted in additional permanent disability.  There was no 
inservice aggravation of the preexisting patent ductus 
arteriosus.

The Board therefore finds that there was no aggravation of 
the preexisting patent ductus arteriosus.  Accordingly, 
because there is clear and unmistakable evidence that the 
patent ductus arteriosus preexisted service and clear and 
unmistakable evidence that it was not aggravated during 
service, the presumption of soundness is rebutted.  See 
Wagner.  

As to a determination under 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306 of whether the veteran's preexisting patent ductus 
arteriosus was aggravated in service, the Board finds that 
there is no competent medical evidence that such disorder 
worsened in service.  The Board relies on the evidence as 
outlined above to support this determination.  Further, since 
there is clear and unmistakable evidence that pre-existing 
patent ductus arteriosus at issue was not aggravated during 
service for the purpose of rebutting the presumption of 
soundness (38 U.S.C.A. § 1111), it necessarily follows that 
such disorder was not, in fact, aggravated during service (38 
U.S.C.A. § 1110).  The Board has found by clear and 
unmistakable evidence that the veteran's preexisting patent 
ductus arteriosus was not aggravated by service in order to 
rebut the presumption of soundness.  VA's General Counsel 
found that such a finding would necessarily be sufficient to 
rebut the presumption of aggravation under 38 U.S.C.A. § 1153 
and 38 C.F.R. § 3.306(b).

The Board further finds that the currently diagnosed patent 
ductus arteriosus is not otherwise attributable to service on 
a direct basis (as directly incurred in service or in the 
presumptive year) as the evidence clearly shows that it 
preexisted service, as noted above.  

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for patent ductus arteriosus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


